Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim17 is objected to because of the following informalities:  
In claim 17 line 6, delete “the” before the word “follow”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 7-9, 11-13, 16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahim (U.S. 10,858,901B1). 
Regarding claim 1, Rahim discloses a connector (18, see figs. 1, 11, and 12; refer to col. 8 lines 3-22) configured to couple a first annular member (12) to a second annular member (14), comprising: a rotatable plate (60; refer to col. 8 lines 15-22; also see rotation of 60 in figs. 11-12 actuated by piston 110 pressing against 114); a plurality of lock segments (58); and a coupling assembly (36, 106) configured to couple the rotatable plate (60) to the plurality of lock segments (58; refer to col. 10 lines 27-37), such that rotation of the rotatable plate (60) in a circumferential direction (see figs. 11-12) drives the plurality of lock segments (58) along a radial axis (see figs. 11-12) to adjust the connector (18) between an unlocked configuration (see fig. 12) and a locked configuration (see fig. 11 and refer to col. 8 lines 9-22 and col. 10 lines 27-46).  
Regarding claim 3, Rahim discloses wherein the coupling assembly comprises a plurality of grooves (fig. 13: where 118 meets 102) and a plurality of protrusions (106) configured to engage the plurality of grooves and to follow the plurality of grooves during rotation of the rotatable plate (60; refer to col. 10 line 61-col. 11 line 15).  
Regarding claim 7, Rahim discloses wherein each protrusion (106) of the plurality of protrusions is positioned proximate to a respective first end portion (see fig. 12 below) of a respective groove (fig. 13: where 118 meets 102) of the plurality of grooves while the connector (18) is in the unlocked configuration (see fig. 12 showing 106 at an end of 102) and is positioned proximate to a respective second end portion (see fig. 12 below) of the respective groove of the plurality of grooves while the connector is in the locked configuration (see fig. 11 showing 106 in the opposite end of 102 that is shown in fig. 12).  

    PNG
    media_image1.png
    721
    845
    media_image1.png
    Greyscale

Regarding claim 8, Rahim discloses wherein the respective first end portion of the respective groove is positioned at a first radial position and the respective second end portion of the respective groove is positioned at a second radial position that is radially-inward of the first radial position (see fig. 12 above).  
Regarding claim 9, Rahim discloses wherein each groove of the plurality of grooves comprises a curved cross-sectional shape (see fig. 13).   
Regarding claim 11, Rahim discloses wherein the first annular member comprises a blowout preventer stack, or a wellhead (see fig. 16 and col. 11 lines 32-42: bottom sub 14 is connected to wellhead 140 and the BOP not labeled).  
Regarding claim 12, Rahim discloses wherein the coupling assembly comprises a plurality of crank arms (see fig. 7 below), wherein each crank arm of the plurality of crank arms comprises a respective first end portion (see fig. 7 below) pivotally coupled to the rotatable plate (60) and a respective second end portion (see fig. 7 below) pivotally coupled to one lock segment (58) of the plurality of lock segments (see fig. 7).  

    PNG
    media_image2.png
    555
    811
    media_image2.png
    Greyscale

Regarding claim 13, Rahim discloses a system (see figs. 1, 11 and 12), comprising: a connector (18, see figs. 1, 11, and 12; refer to col. 8 lines 3-22) configured to couple a first annular member (12) to a second annular member (14), wherein the connector (18) comprises: a rotatable plate (60; refer to col. 8 lines 15-22; also see rotation of 60 in figs. 11-12 actuated by piston 110 pressing against 114); a plurality of lock segments (58); and a cam lock assembly (36, 106; refer to col. 10 lines 27-31) comprising a plurality of grooves (fig. 13: where 118 meets 102) and a plurality of protrusions (106) configured to engage and to follow the plurality of grooves during rotation of the rotatable plate (60) in a circumferential direction (see figs. 11-12; refer to col. 10 lines 27-37), thereby enabling the rotation of the rotatable plate (60) in the circumferential direction to drive the plurality of lock segments (58) along a radial axis (see figs. 11-12) to adjust the connector between an unlocked configuration (see fig. 12) and a locked configuration (see fig. 11 and refer to col. 8 lines 9-22, col. 10 lines 27-46, and col. 10 line 61-col. 11 line 15).  
Regarding claim 16, Rahim discloses wherein each protrusion (106) of the plurality of protrusions is positioned proximate to a respective first end portion (see fig. 12 above) of a Page 19 of 21IS19.0822-US-NP respective groove (fig. 13: where 118 meets 102) of the plurality of grooves while the connector is in the unlocked configuration (see fig. 12 showing 106 at an end of 102) and is positioned proximate to a respective second end portion (see fig. 12 below) of the respective groove of the plurality of grooves while the connector is in the locked configuration (see fig. 11 showing 106 in the opposite end of 102 that is shown in fig. 12).  
Regarding claim 18, Rahim discloses comprising a drive system (38) configured to drive the rotation of the rotatable plate (60; refer to col. 8 lines 10-22; also see rotation of 60 in figs. 11-12 actuated by piston 110 pressing against 114).  
Regarding claim 19, Rahim discloses wherein the first annular member comprises a blowout preventer stack or a wellhead (see fig. 16 and col. 11 lines 32-42: bottom sub 14 is connected to wellhead 140 and the BOP not labeled).  
Regarding claim 20, Rahim discloses a method of coupling a connector (18, see figs. 1, 11, and 12; refer to col. 8 lines 3-22) to a first annular member (12) of a production system (see fig. 16), comprising: operating a drive system (38) to rotate a rotatable plate (60; refer to col. 8 lines 10-22; also see rotation of 60 in figs. 11-12 actuated by piston 110 pressing against 114) in a circumferential direction (see figs. 11-12) to thereby drive a plurality of lock segments (58) along a radial axis (see figs. 11-12) via a coupling assembly (36, 106) of the connector that couples the rotatable plate (60) to the plurality of lock segments (58; refer to col. 8 lines 9-22, col. 10 lines 27-46, and col 10. Line 61-col. 11 line 15).
Allowable Subject Matter
Claims 2, 4-6, 10, 14-15, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Watkins (U.S. 5309991) teach a connector (13) for connecting a first component (10) and a second component (11, see figs. 1-7). 
Cararo (W.O. 2019/125176A1) teach a connector (2, fig. 1) for connecting first tubular (3) and second tubular (4).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YANICK A AKARAGWE/Examiner, Art Unit 3672